Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2018 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the steering gear defined by claim 1, specifically where a torsion web extends at a spacing rom a supporting surface on at least on side relative to the longitudinal direction of the screw pinion shaft, the spacing is dimensioned such that the torsion web does not contact the supporting surface when the screw pinion shaft is not loaded by a torque and at least partially contacts the supporting surface when the screw pinion shaft is loaded by an operating torque. The examiner considers US 2016/0097424 A1 to Hafermalz et al. to be the most relevant prior art, because it shows a steering gear having a gear wheel, screw pinion, screw pinion shaft, a fixed bearing, a pivot bearing and at least one torsion web. The device of Hafermalz fails to disclose or suggest the above mentioned limitations required by the claim, and the prior art as a whole does not provide the necessary teaching to modify Hafermalz. To modify the prior art as claims would be improper hindsight and require the use of Applicants specification as a blueprint for rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner




/Jake Cook/Primary Examiner, Art Unit 3658